Citation Nr: 9929675	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in June and October 
1998 by the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. Service connection for tinnitus was denied by the RO in 
June 1994, the appellant was notified of that decision 
later that month and there was no appeal filed within one 
year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for tinnitus 
has not been previously considered and is relevant and 
probative of the presence of tinnitus and it's 
relationship to the appellant's period of service.

3. A VA outpatient treatment report dated in February 1997 
reflects a diagnosis of tinnitus, likely secondary to the 
appellant's service-connected hearing loss.

4. The appellant's bilateral hearing loss is manifested by an 
average puretone decibel loss of 28.75 decibels (dbs) on 
the right and 31.25 dbs on the left with 94 percent speech 
recognition in the right ear and 100 percent in the left 
ear.

5. The appellant's hearing loss equates to a noncompensable 
disability evaluation pursuant to rating tables VI and VII 
from 38 C.F.R. § 4.85 et seq.



CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the 
appellant's claim to service connection for tinnitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).

2. Tinnitus was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1998).

3. The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 6100 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for tinnitus, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on it's merits.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, service connection for 
tinnitus was denied by the RO in June 1994.  At that time, 
the rating board noted that the evidence of record including 
the service medical records, revealed no complaints, findings 
or manifestations of tinnitus during the appellant's period 
of active duty.  It was found that tinnitus was first 
documented 2 1/2 years following service separation and while 
the appellant reported that he experienced tinnitus starting 
during his service in Saudi Arabia, there was no objective 
evidence to link the complaints of tinnitus to the 
appellant's period of active duty.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of 
tinnitus during service or to relate the post-service 
complaints of tinnitus to active duty.  Evidence submitted or 
obtained in support of the appellant's petition includes VA 
outpatient treatment reports dated from 1994 to 1997, a VA 
examination report dated in November 1998, and the 
appellant's contentions.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for tinnitus.  The Board further finds upon review of this 
new evidence, when evaluated in connection with evidence 
already of record, it must be considered in order to fairly 
decide the merits of the appellant's claim for service 
connection for PTSD.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Specifically, the February 1997 VA outpatient 
treatment report from the Persian Gulf Clinic of the Little 
Rock VA Medical Center noted a diagnosis of tinnitus and 
further indicated that the tinnitus was likely secondary to 
the appellant's service-connected hearing loss.  This new 
evidence bears directly upon the issue at hand in this case 
and as such, is deemed to be new and material and sufficient 
to provide for reopening of the claim.

Furthermore, when coupled with the evidence of record, 
including the appellant's reported history of tinnitus since 
exposure to acoustic trauma in the Persian Gulf, viewed in 
light of the lack of any evidence to the contrary, the Board 
concludes that the weight of the evidence is in favor of 
entitlement to service connection for tinnitus.

In view of this allowance of benefits, the Board finds that 
the veteran has not been prejudiced by the Board's proceeding 
to consider the claim on its merits without remanding to the 
RO for its initial consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Increased Disability Evaluation for Bilateral Hearing 
Loss

Initially, the Board notes that the appellant's claim for a 
compensable disability evaluation for his bilateral hearing 
loss is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  As such, the 
ratings take into account such factors as pain, discomfort, 
and weakness in the individual rating.  38 C.F.R. §§ 4.10, 
4.59 (1998).  Evaluations are based on the amount of 
functional impairment; that is, the lack of usefulness of the 
rated part or system in self support of the individual.  
38 C.F.R. § 4.10 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The appellant's bilateral hearing loss is currently evaluated 
pursuant to Diagnostic Code 6100 which provides, in pertinent 
part, that an average puretone dbs loss from 42 to 57 dbs 
with speech discrimination from 84 to 100 percent warrants a 
noncompensable disability evaluation.  See rating tables VI 
and VII from 38 C.F.R. § 4.85 et seq.  The Board notes that 
the rating criteria for diseases of the ear and other sense 
organs were amended in May 1999, effective beginning June 
10th, 1999.  The amendments did not change the criteria to be 
used in the rating assigned in this case.  Application of 
those revised criteria yields no change in the zero-percent 
rating for the appellant's hearing loss.

In this case, the Board is sympathetic to the appellant's 
contentions regarding the severity of his service-connected 
hearing loss; however, in Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992) the United States Court of Appeals for 
Veterans Claims noted that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to numeric designations 
assigned after audiometric evaluations are rendered.  In this 
case, the record reflects that on recent VA audiological 
examination conducted in November 1998, the average puretone 
decibel (db) loss was 28.75 dbs in the right ear and 31.25 
dbs in the left ear.  The speech discrimination score (word 
recognition score using the Maryland CNC word list) was 94 
percent in the right ear and 100 percent in the left ear.  
When viewed in light of rating tables VI and VII from 38 
C.F.R. § 4.85 et seq., these results equate to a 
noncompensable disability evaluation pursuant to Diagnostic 
Code 6100.  

Accordingly, entitlement to a compensable disability 
evaluation for the appellant's bilateral hearing loss is not 
warranted.


ORDER

Service connection for tinnitus is granted.

A compensable disability evaluation for bilateral hearing 
loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

